 

SHARE PURCHASE AGREEMENT

 

AMONG

 

STAFFING 360 SOLUTIONS, INC.

 

AND

 

THE SHAREHOLDERS OF INITIO INTERNATIONAL HOLDINGS LIMITED

 

Dated October 30, 2013

 

 

 

 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”), dated 30th October 2013 (the
“Effective Date”), is by and among Staffing 360 Solutions, Inc., a Nevada
corporation (the “Purchaser”) (1) and those Persons listed on Schedule 1 hereto
(individually a “Shareholder”, and individually and collectively the
“Shareholders”) (2). The Purchaser and the Shareholders are collectively
referred to herein as the “Parties.”

 

RECITALS

 

Under this Agreement the Purchaser is to purchase from the Shareholders all of
the issued shares of Initio in consideration of the Purchase Price (as defined
below). Upon completion of which transaction the Purchaser will own all of the
issued shares of Initio and Initio will become a wholly-owned subsidiary of the
Purchaser.

 

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:

 

ARTICLE I

 

Definitions

 

1.1           Definitions. In addition to the capitalized terms defined
elsewhere in this Agreement, including the recitals, the following capitalized
terms, when used herein, shall have the following meanings:

 

“Accounting Policies” means the accounting policies and practices used in the
preparation of the Accounts that are in accordance with accounting standards
policies principles and practices generally accepted in the United Kingdom
(including all applicable statements of Standard Accounting Practice and
Financial Reporting Standards) including the policies and practices listed in
Section 2 of Schedule 2.

 

“Accounts” means the audited consolidated financial statements of Initio and the
Group for the year ended 31 December 2012;

 

“Adjusted EBITDA” means earnings before interest, taxes, depreciation,
amortization, and also excludes business reorganization costs, impairment of
goodwill, and costs incurred outside of the normal course of business or
non-recurring costs in accordance with the Accounting Policies.

 

“Affiliate” means, with respect to a specified Person, any other Person or
member of a group of Persons acting together that, directly or indirectly,
through one or more intermediaries, Controls, or is Controlled by or is under
common Control with, the specified Person.

 

“Agreement,” “this Agreement,” “hereto,” “hereof,” “hereunder,” “hereby,” and
similar expressions refer to this Stock Purchase Agreement, including the
Schedules and exhibits attached hereto, and not any particular article, section,
subsection or other subdivision hereof or thereof.

 

“Business Day” means a day, other than Saturday or Sunday, on which banks in
London, England, are open to the public for the transaction of their normal
banking business.

 

“Closing” has the meaning set forth in Section 2.4 hereof.

 

“Closing Date” has the meaning set forth in Section 2.4 hereof.

 

“Closing Payment” has the meaning set forth in Section 2.2 hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

 

 

 

“Control” (including the terms “Controlling,” “Controlled By,” and “under Common
Control With”) means the holding of the majority of the voting rights attaching
to the equity shares or stock of any company that carries the power to direct or
cause the direction of the management and policies of that company.

 

"Covenantors" means Brendan Flood and Matthew Briand.

 

"Covenantors' and Shareholders' Representatives" means Brendan Flood and Matthew
Briand.

“Deed of Warranties” means, the Deed of Warranties and Tax Covenant between the
Purchaser and the Covenantors in the agreed form, subject to such amendments as
may be agreed between the Purchaser and the Covenantors prior to the Closing.

 

"Disclosure Letter" means the letter dated as at the Closing Date from the
Covenantors to the Purchaser and which is delivered to the Purchaser immediately
before Closing (and which includes the Disclosure Bundle).

 

Disclosure Bundle means the bundle of documents annexed to, or forming the
bundle of documents referred to in, the Disclosure Letter (and which forms part
of the Disclosure Letter).

 

“EBITDA” means earnings before interest, taxes, depreciation and amortization,
calculated in accordance with Sections 2, 3 and 4 of Schedule 2.

 

“Employment Agreement” has the meaning set forth in Section 2.3 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

"Gross Profit" means Revenue less direct costs of services, consisting of
payroll, payroll taxes, insurance costs and reimbursable expenses, calculated in
accordance with Section 1 of Schedule 2.

 

"Group" means Initio and the Subsidiaries and "Group Company" means any one of
them.

 

“Governmental Body” means any foreign, federal, state, provincial or local
governmental body or political subdivision thereof, and any agency or other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of government, including, without limitation, all taxing authorities.

 

"HMRC" means Her Majesty's Revenue and Customs in the United Kingdom.

 

“Holder” has the meaning set forth in Section 5.8 hereof.

 

“in the agreed form” means in the form of the document agreed by the Parties and
initialed by the Parties for identification.

 

"Initio" means Initio International Holdings Limited, a company incorporated in
England and Wales with company number 7116112 whose registered office is at
Suite 002, 1-9 Hardwicks Square, Hardwicks Way, Wandsworth, London, England SW18
4AW.

 

“Investment” shall mean, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by such Person of any notes, obligations,
instruments, stock, securities or ownership interest (including without
limitation partnership interests and joint venture interests) of any Person and
(ii) any capital contribution by such Person to any other Person.

 

“Key Employee” means an employee of Initio who meets any one or more of the
following criteria: (i) owns at least five percent of the issued and outstanding
stock of Initio (excluding Simon Lythgoe); or (ii) is an officer or member of
the Board of Directors of Initio.

 

 

 

 

“Lien” means any interest, consensual or otherwise, in property securing a
monetary obligation owed to, or a claim by, a Person other than the owner of the
Property, whether such interest is based on the common law, statute or contract,
including without limitation, all liens, mortgages, security interests, pledges,
deeds of trust, statutory liens for unpaid rentals, options or other charges and
encumbrances.

 

“Material” or “Materially” (whether or not capitalized) means (a) a contract
with a potential value in excess of One Hundred Thousand Dollars ($100,000),
either individually or in an aggregate basis, or (b) a potential effect on
Initio in excess of One Hundred Thousand Dollars ($100,000), either individually
or in an aggregate basis or (c) which is otherwise material in the context of
the financial position or trading of the Group.

 

“Material Adverse Change” or “Material Adverse Effect” means any change, effect,
event, occurrence or state of facts that is, or is reasonably likely to be,
Materially adverse to the business and/or financial condition, of Initio or its
Subsidiaries (on a combined basis), other than any change, effect, event,
occurrence or state of facts relating to the economy in general.

 

"Minority Shareholders" means those persons (other than Initio) who are
shareholders in the Subsidiaries and whose names and addresses are set out in
column 1 of Schedule 4.

 

"Minority Shareholder Deeds" means the deeds in the agreed form to be entered
into by each of the Minority Shareholders and the Purchaser pursuant to which
the Purchaser will agree to purchase the Minority Shareholder's shareholding in
the Subsidiaries for such consideration as it set out opposite such Minority
Shareholder's name in Schedule 4.

 

“Person” means any individual, corporation, partnership, limited liability
company or partnership, unincorporated association, trust, joint venture or
other organization or entity.

 

“Piggy-Back Registration” has the meaning set forth in Section 5.8 hereof.

 

"Profit Payments" means the payments to be made to each of the Right Holders on
Closing, in accordance with the scheme operated by Monroe Staffing Services LLC.

 

“Promissory Note” means promissory notes in the agreed form, to be issued by the
Purchaser to the Shareholders under Section 2.3(c) below.

 

“Purchase Price” has the meaning set forth in Section 2.2 hereof.

 

“Purchaser Common Stock” means the Purchaser’s common stock, $.00001 par value
per share.

 

"Purchaser's Group" means the Purchaser, any parent undertaking and/or
subsidiary undertaking (each as defined in section 1162 of the Companies Act
2006) of the Purchaser.

 

“Purchaser Shares” means the Purchaser Common Stock issued to the Shareholders
pursuant to section 2.3(b) hereof and any additional Purchaser Common Stock
issued to the Shareholders pursuant to section 2.2(d).

 

"Revenue" means revenue of the Group, determined as follows: (i) revenue for
temporary services (recognized at the time that the service is provided and
revenue is recorded on a time and materials basis); (ii) temporary contracting
revenue (recognized as gross when the company acts as principal in the
transaction and is at risk for collection); (iii) revenue that does not meet the
criteria for gross revenue reporting (reported on a net basis); (iv) revenue
generated when the company permanently places an individual with a client on a
contingent basis (recorded at the time of acceptance of employment); and (v)
revenue generated when the company places an individual with a client on a
retained basis (recorded ratably over the period the services are rendered), in
a manner as consistently applied by the Group.

 

"Rights Holders" means those persons whose names are set out in column 1 of
Schedule 5.

 

 

 

 

“Schedule” means any Schedule to this Agreement.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” has the meaning set forth in Section 5.8 hereof.

 

“Selling Holder” means a holder who elects to include Purchaser Shares in a
Piggy-Back Registration in accordance with Section 5.8 hereof.

 

"September Accounts" means the consolidated management accounts of the Group for
the twelve month period ending on September 30, 2013 showing the EBITDA of the
Group for the twelve month period to September 30, 2013, such accounts having
been prepared in accordance with the Accounting and the Principle applied in
calculating Gross Profit and Revenue of the Group, and agreed by the Purchaser
and Shareholder prior to Closing.

 

“Shares” has the meaning set forth in Section 2.1(a) hereof.

 

“Subsidiaries” means each of the companies listed in Part 2 of Schedule 4.

 

“Trading Market” means the following markets, exchanges or listing platforms on
which the Purchaser Common Stock is listed or quoted for trading on the date in
question: the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin
Board or the OTC Markets Group.

 

“Transaction Documents” means this Agreement and the other agreements, documents
and instruments contemplated hereby, including but not limited to the Promissory
Note, the Deed of Warranties, Deed of Restrictive Covenant, Minority
Shareholders Deeds, and Employment Agreements.

 

"Working Capital Additional Payment" has the meaning set forth in Section 2.3(e)
hereof.

 

"Working Capital Reduction Payment" has the meaning set forth in Section 2.3(e)
hereof.

 

“Work in Process” or “WIP” means the right to receive payment from a client of
Initio or any of its Subsidiaries for services provided by Initio or its
Subsidiaries (whether the services are complete or incomplete) before the
Closing Date and which, as of the Closing Date, has not been included in an
invoice sent to the client. Work in Process is separate and distinct from
Initio’s or any of its Subsidiaries’ accounts receivable, for purposes of this
Agreement.

 

1.2          Meaning of “Knowledge.”

 

For the purposes of this Agreement, any reference to the existence or absence of
facts which is indicated to be based on the Knowledge of Initio means the actual
knowledge of the Covenantors and the directors and officers of Initio and the
Subsidiaries who would know. Any reference to the Knowledge of the Purchaser
shall mean the actual knowledge of Alfonso J. Cervantes, the Purchaser’s
President.

 

ARTICLE II

 

Purchase and Sale of Shares

 

2.1          Sale and Delivery.

 

(a)          Purchase of Shares. On the terms and subject to the conditions set
forth in this Agreement, each of the Shareholders hereby agrees to sell to the
Purchaser, and the Purchaser hereby agrees to purchase all of the issued shares
of Initio held by the Shareholders in the amounts shown opposite their
respective names in Column (2) of Schedule 1, which on the Closing Date shall
collectively constitute one hundred percent (100%) of the issued shares of
Initio (the “Shares”). The Shares shall be sold by the Shareholders with full
title guarantee free and clear of any and all Liens and with all rights
attaching to them at the Closing Date.

 

 

 

 

2.2          Total Purchase Price. The aggregate consideration to be paid by the
Purchaser to the Shareholders for the sale and purchase of the Shares shall be
the sum of:

 

(i)4.5 x the EBITDA of the Group for the calendar year ending December 31, 2013
calculated in accordance with the provisions of Schedule 2 of this Agreement and
the principles applied in calculating Gross Profit and Revenue, save that the
minimum aggregate amount payable by the Purchaser to the Shareholders shall be
the sum of $14.58 million and the maximum aggregate amount payable by the
Purchaser to the Shareholders shall be the sum of £17.82 million (the "Purchase
Price"); plus

 

(ii)U.S. $500,000 (the "Fee Consideration");

 

(iii)plus any Working Capital Additional Payment; or

 

(iv)less any Working Capital Reduction Payment,

 

(the aggregate of (i) to (iv) together the “Total Purchase Price”).

 

2.3          Closing Payment. At Closing the Purchaser shall pay to the
Shareholders an aggregate sum equal to:

 

(i)4.5 x the EBITDA of the Group for the 12 month period ending September 30,
2013 as set out in the September Accounts (the "Closing Payment"). Such Closing
Payment shall be payable by the Purchaser as set forth in Sections 2.3(a), (b)
and (c) below and each Shareholder shall receive such proportion of the Closing
Payment as set out in Schedule 1; and

 

(ii)the Fee Consideration, which shall be payable by the Purchaser to the
Shareholders in cash in immediately available funds by wire transfer to accounts
specified by the Shareholders and in such proportions as set out in Schedule 1.

 

(a)          Cash. At the Closing, the Purchaser shall pay to the Shareholders
an amount equal to 40% of the Closing Payment, in cash in immediately available
funds by (i) wire transfer to accounts specified by the Shareholders or (ii) if
requested by a Shareholder, by a certified or bank cashier’s check payable to,
or upon the order of, such Shareholder. Each Shareholder will receive such
amount of the Closing Payment in cash as is set out opposite his name in
Schedule 1.

 

(b)          Purchaser Shares. At the Closing, the Purchaser shall pay in
satisfaction of 33.3% of the Closing Payment, by the issuance to the
Shareholders of approximately 3,236,760 Purchaser Common Stock valued at a price
of $1.50 per shares. Each Shareholder will receive such number of the Purchaser
Shares as is set out opposite his name in Schedule 1. The Purchaser Shares will
be issued free and clear of all Liens, and will have all rights attached to the
Purchaser’s Common Stock issued to or held by all the other shareholders of the
Purchaser at the Closing Date and the registration rights as provided set forth
in Section 5.8 below.

 

(c)          Promissory Note. At the Closing, the Purchaser shall execute and
deliver to the Shareholders a three year promissory note in the aggregate amount
equal to 26.7% of the Closing Payment. Each Shareholder will receive such
nominal value of Promissory Notes as is set out opposite his name in Schedule 1.
Subject to the terms of the Promissory Notes, each Promissory Note will bear
interest at the rate of six (6%) percent per annum, amortized on a five year
straight line basis. Payment of the Promissory Note shall commence in the month
after the Closing Date and continue monthly thereafter in accordance with the
terms of the Promissory Notes.

 

 

 

 

(d)          Purchase Price/Closing Payment Adjustment. Upon completion of the
audit of the Group for the year ended December 31, 2013, the Purchase Price
shall be calculated and the Closing Payment shall be adjusted accordingly to
reflect the Adjusted EBITDA of the Group for the calendar year ending December
31, 2013 based upon the audited financial statements of Initio for the year
ended December 31, 2013, prepared and agreed in accordance with Schedule 2 (the
"Audited Financial Statements"). Accordingly, should the Purchase Price exceed
the Closing Payment the Purchaser shall pay to the Shareholders the amount by
which the Purchase Price exceeds the Closing Payment, subject to a maximum
aggregate additional payment to the Shareholders of $17.82m (the "Additional
Amount") or should the Purchase Price be lower than the Closing Payment, the
Shareholders shall repay to the Purchaser the amount by which the Closing
Payment exceeds the Purchase Price, subject to a minimum aggregate receipt by
the Shareholders of $14.85 million (the "Reduction Amount"). Any Additional
Amount payable by the Purchaser shall be paid by the Purchaser to the
Shareholders as to 33.3% in Purchaser Common Stock (valued at $1.50 per share),
40% in cash and 26.7% in Promissory Notes. Any Reduction Amount shall be paid by
the Shareholders to the Purchaser by cancellation of such number of Purchaser
Shares (valued at $1.50 per share) as shall equal the amount of the Reduction
Amount. Any payment of an Additional Amount or Reduction Amount required
pursuant to this Section 2.2(d) shall be made within 30 days of receiving the
Audited Financial Statements for the year ended December 31, 2013 and in any
case no later than March 31, 2014.

 

(e)          Minimum Working Capital. The Parties hereby agree that at Closing
the Group shall maintain a minimum working capital (being the current assets of
the Group less the current liabilities of the Group) of at least $500,000
(“Minimum Working Capital Requirement”) and a maximum working capital of
$750,000 ("Maximum Working Capital Requirement"), and such Minimum Working
Capital Requirement and Maximum Working Capital Requirement will be reviewed by
the Parent’s accountants prior to Closing to determine the amount of Working
Capital that the Company should maintain for its operations. The Minimum Working
Capital Requirement and the Maximum Working Capital Requirement shall be so
adjusted as shall be mutually agreed to by the Shareholders and the Purchaser.
On Closing the Shareholders shall procure that management accounts of the Group
for the period from 1 October, 2013 to the Closing Date are produced and
delivered to the Purchaser detailing the working capital of the Group at Closing
as calculated in accordance with the principles applied in calculating Gross
Profit and Revenue and the pro-forma set out in Schedule 3 (the "Working Capital
Amount"). The Purchaser shall have 20 Business Days following submission to it
of such management accounts and Working Capital Amount ("Response Period") to
notify the Shareholders in writing ("Purchaser Response") that does not agree
with the Working Capital Amount and setting out in reasonable detail the points
of disagreement and the adjustments which the Purchaser believes are required.
Any items not identified in the Purchaser Response will be deemed to be agreed
and, if no Purchaser Response is received during the Response Period, the
Purchaser will be deemed to have accepted the Working Capital Amount and such
amount will (in the absence of fraud or manifest error) be binding on the
parties. If a Purchaser Response is received by the Shareholders during the
Response Period then the Purchaser and Shareholders will have until the date
falling 20 Business Days after the date on which the Purchaser Response is
received by the Shareholders (the "Resolution Period") to agree the items in
dispute and therefore the Working Capital Amount. The amount so agreed will (in
the absence of fraud or manifest error) be final and binding on the Parties. If
agreement cannot be reached during the Resolution Period then the matter shall
be referred to the Expert for final decision in accordance with paragraph 4 of
Schedule 2, who will decide the Working Capital Amount. Once the Working Capital
Amount has been agreed or determined then, within 5 Business Days of such
agreement or determination: (i) in the event that the Working Capital Amount is
less than the Minimum Working Capital Requirement, the Shareholders shall pay
the difference between the Minimum Working Capital Requirement and the Working
Capital Amount to the Purchaser by the cancellation of such number of Purchase
Shares (valued at $1.50 per share) as shall equal 33.3% of the amount of the
Reduction Amount, 40% of the Reduction Amount in cash and 26.7% of the Reduction
Amount shall be applied in reducing the principal amount of the Promissory Note
(together with accrued interest thereon) (the "Working Capital Reduction
Payment"), or (ii) in the event that the Working Capital Amount is more than the
Maximum Working Capital Requirement the Total Purchase Price shall be increased
to reflect any excess amount over the Maximum Working Capital Requirement (the
"Working Capital Additional Payment") and the Purchaser shall pay such amount to
the Shareholders (in such proportions as set out in Schedule 1) as to 33.3% in
Purchaser Common Stock (valued at $1.50 per share), 40% in cash and 26.7% in
Promissory Notes.

 

2.4          Employment Agreements. As of the Closing, each of Brendan Flood and
Matthew Briand will, and the Purchaser shall procure that Initio, as a
wholly-owned subsidiary of Purchaser, will enter into an employment agreement,
in the agreed form (the “Employment Agreement(s)”). In addition, the Purchaser
agrees to, on a case-by-case basis, and with the insight of Mr. Flood, determine
which Key Employees of Initio, if any, shall be offered employment with the
Purchaser. In addition, as of the Closing, each of the Covenantors will enter
into the Restrictive Covenant Deed.

 

 

 

 

2.5          The Shareholders and Initio. The Parties agree that a due diligence
exercise is to be conducted in relation to Initio and the Shareholders in the
period prior to the Closing and that on the Closing the Covenantors and the
Purchaser will enter into the Deed of Warranties. The Parties agree that in the
period prior to the Closing, they will undertake the following measures to
enable the due diligence to be completed prior to the Closing:

 

(a)          The Purchaser will prepare and submit to the Shareholders a list of
due diligence questions and requests for information (the “DD Questions”).

 

(b)          As soon as possible and in any event within 10 Business Days after
the DD Questions have been delivered to the Shareholders, the Shareholders will
prepare a dataroom in which copies of all documentation reasonably requested is
made available to the Purchaser and its professional advisers and the
Shareholders, will respond, where reasonably possible, to all of the DD
Questions.

 

(c)          The Purchaser will undertake a due diligence exercise in reviewing
the documentation and information provided by the Shareholders and raise any
additional requests for documentation and information that the Shareholders will
deal with in a reasonably timely manner.

 

(d)          The Deed of Warranties will be subject to amendment by the
Purchaser and by the Covenantors to take account of the due diligence exercise
and such additional provisions as the Parties may consider reasonable and
appropriate having regard to the nature of the transaction. The Deed of
Warranties shall be given subject to the matters fairly disclosed in the
Disclosure Letter.

 

(e)          The Parties will use all reasonable endeavors to procure that the
due diligence exercise is completed and the Deed of Warranties is in an agreed
form that may be executed by the Parties on or before the Closing.

 

(iii)        Closing. The purchase and sale of the Shares and the consummation
of the other transactions contemplated by this Agreement (the “Closing”) shall
occur on such date, hour and place as shall be agreed upon in writing by the
Shareholders and the Purchaser, but not later than five (5) days from the date
on which the last of the Conditions is satisfied, which of completion of the
last Condition has been provided to each party, said date being generally
referred to as the “Closing Date”. The parties will agree on the Closing Date at
least five (5) business days in advance, in order for Seller to provide required
notice of the Closing Date to interested third parties, provided always that the
Closing Date shall take place no later than January 3, 2014.

 

(iv)        Board Appointment. Immediately on Closing, Purchaser shall appoint
Mr. Brendan Flood and Mr. Matthew Briand (the “Initial Appointment”) to the
Board of Directors of Purchaser for a period of one (1) year. Following the
Initial Appointment, the Board of Directors of Purchaser shall take all
reasonable action such that Mr. Flood and Mr. Briand are nominated at the
Purchaser’s annual shareholder meeting to serve as a member of the Board of
Directors of the Purchaser the following year after the Initial Appointment.

 

ARTICLE III

 

[INTENTIONALLY OMITTED]

 

ARTICLE IIIA

 

Warranties

Concerning the Shareholders

 

Each Shareholder, severally as to such Shareholder only, and not jointly and
severally, warrants to the Purchaser, that:

 

 

 

 

3A.1       Consents. All consents, approvals and waivers necessary for the
execution and delivery by such Shareholder of this Agreement and the other
Transaction Documents to which such Shareholder is a party and the consummation
of the transactions contemplated hereby and thereby have been obtained or will
be obtained on or prior to the Closing Date, and such Shareholder has, and
immediately prior to the Closing will have the capacity to enter into and
perform fully his or her obligations under this Agreement and the other
Transaction Documents.

 

3A.2       Authorization. Each Shareholder has full legal and valid title to the
shares as set forth opposite his name in Schedule 1 to this Agreement and such
shares are not subject to (i) any encumbrance or liens or (ii) preemptive rights
or rights of first refusal (other than those which are the subject of a waiver).
Each Shareholder has all requisite capacity to execute, deliver and perform this
Agreement and the other Transaction Documents to which he or she is a party.
This Agreement and other Transaction Documents to which such Shareholder is a
party, when executed and delivered by such Shareholder, shall constitute the
valid and legally binding obligation of such Shareholder, enforceable against
such Shareholder in accordance with its terms except: (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally; or (b) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

3A.3       No Conflicts. The execution, delivery and performance of this
Agreement and the other Transaction Documents by such Shareholder and the
consummation of the transactions contemplated hereby and thereby by such
Shareholder will not conflict with, require consent or result in a breach or
violation of any term or provision of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which such Shareholder is a party or by which any of such
Shareholder’s assets are bound.

 

ARTICLE IV

 

Representations and Warranties of Purchaser

 

The Purchaser hereby represents and warrants to Initio and the Shareholders,
unless otherwise disclosed in the Transaction Documents or in the Purchaser’s
Exchange Act documents, that:

 

All references to schedules provided in this Section shall be provided at the
Closing.

 

4.1           Organization and Good Standing. The Purchaser has been duly
organized and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its organization with full power and authority
(corporate and otherwise) to enter into this Agreement and the other Transaction
Documents to which it is a party, to issues the Purchaser Shares contemplated
hereby, to consummate the transactions contemplated hereby and thereby, and to
carry on its business as currently conducted and as currently proposed to be
conducted. The Purchaser is duly qualified and is authorized to do business and
is in good standing as a foreign corporation in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not have a material adverse effect on the Purchaser or its business.

 

4.2           Authorization; Compliance with Law. Each of this Agreement and all
other Transaction Documents, including but not limited to the Promissory Note,
to be executed and delivered by Purchaser hereunder has been duly authorized by
all necessary action on the part of the Purchaser, and each of this Agreement
and the other Transaction Documents to which Purchaser is a party has been duly
executed and delivered by the Purchaser and constitutes the legal, valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally, and by general equitable principles. The Purchaser
is in compliance, in all material respects, with all federal, state and local
laws and regulations applicable to it and its business, including without
limitation the Securities Act, the Exchange Act, and the regulations promulgated
thereunder.

 

4.3           Purchaser Shares. The Purchaser Shares will, at the Closing have
been duly authorized by all necessary action, and when issued at Closing, shall
be validly issued, fully paid and non-assessable and free and clear of all
Liens. The sale of the Purchaser Shares is not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.

 

 

 

 

4.4          No Conflicts. Neither the execution, delivery and performance of
this Agreement and the other Transaction Documents to which Purchaser is a
party, nor the consummation of the transactions contemplated hereby and thereby,
nor the issuance of the Purchaser Shares, will Materially conflict with or
result in a breach or violation of any term or provision of, or (with or without
notice or passage of time, or both) constitute a default under, or otherwise
give any person or entity a basis for nonperformance under, any indenture,
mortgage, deed of trust, loan or credit agreement, or other agreement or
instrument to which the Purchaser is a party or by which the Purchaser is bound
or to which any of the property or assets of the Purchaser is subject, nor will
such action result in the violation of the provisions of the charter or bylaws
of the Purchaser or any statute applicable to it the Purchaser (including,
without limitation, the Securities Act, the Exchange Act or the regulations
promulgated thereunder), or any order, rule or regulation of any Governmental
Body applicable to the Purchaser, or any order, writ, injunction or decree of
any court or any arbitrator having jurisdiction over the Purchaser or any of its
property or assets. The issuance and sale of the Purchaser's Shares hereunder
does not contravene the rules and regulations of any Trading Market on which any
of the securities of the Purchaser are listed or designated.

 

4.5          Compliance with Other Instruments and Laws. The Purchaser is not in
violation or default of any term of its charter or its bylaws, or of any
provision of any mortgage, indenture, contract, agreement or instrument which is
filed with the SEC as an exhibit to any report filed by the Company under the
Exchange Act or the Securities Act or of any judgment, decree, order or writ.
The Purchaser is not in violation of any applicable statute, rule, regulation,
order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties, except where such violation would not have a
material adverse effect on the Purchaser or its business. The Purchaser has all
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which could
materially and adversely affect the business, properties, prospects or financial
condition of the Purchaser.

 

4.6          Consents. All consents, authorizations and approvals of any
competent Governmental Body or any arbitrator or any other Person required to be
obtained by the Purchaser as a result of the consummation of the transactions
contemplated by this Agreement, including without limitation the issuance of the
Purchaser Shares, have been obtained.

 

4.7          Registration Rights. Except as set forth in the Purchaser Exchange
Act Documents and except as provided on Schedule 4.7, the Purchaser has not
granted any rights, to register under the Securities Act any of the Purchaser’s
currently outstanding securities or any of its securities that may hereafter be
issued. Capital Stock and Related Matters; Subsidiaries and Investments.

 

(a)          The authorized capital stock of the Purchaser consists of
220,000,000 authorized shares, (i) 200,000,000 of which are designated as
Purchaser Common Stock, and 13,170,588 shares of which are issued and
outstanding as of October 28, 2013, and (ii) 20,000,000 of which are designated
as preferred stock, $.00001 par value per share, no shares of which are issued
and outstanding as of October 28, 2013.

 

(b)          Except as set forth in the Purchaser Exchange Act Documents, and
except as set forth on Schedule 4.7, the Purchaser has no outstanding stock or
securities convertible into or exchangeable for any shares for its capital stock
or containing any profit participation features, nor does it have outstanding
any rights or options to subscribe for or purchase its capital stock or any
stock or securities convertible into or exchangeable for any shares for its
capital stock or any stock appreciation rights or phantom stock plans. The
Purchaser is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital stock or any
warrants, options or other rights to acquire its capital stock. All of the
outstanding shares of the Purchaser’s capital stock have been validly issued and
are fully paid and nonassessable.

 

(c)          All of the outstanding shares of the Purchaser’s capital stock have
been validly issued and are fully paid and nonassessable.

 

Except as set forth in the Purchaser Exchange Act Documents, the Purchaser does
not own any Subsidiaries.

 

 

 

 

4.8           Financial Statements. The (i) audited balance sheets of the
Purchaser as of May 31, 2012 and May 31, 2013 and (ii) audited consolidated
income statements of the Purchaser for the years ended May 31, 2013, 2012 and
2011 contained in the Purchaser Exchange Act Documents (collectively, the
“Purchaser Financial Statements”) have been prepared by the Purchaser on the
basis of the books and records maintained by the Purchaser in the ordinary
course of business in a manner consistently used and applied throughout the
periods involved. The Purchaser Financial Statements have been prepared in
accordance with GAAP and present fairly the assets, liabilities and the
financial condition of the Purchaser as at the respective dates thereof.

 

4.9           Interim Operations. Except as set forth on Schedule 4.10, since
August 31, 2013, and except as specifically disclosed in a report filed by the
Purchaser under the Exchange Act since August 31, 2013: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Purchaser has not
incurred any liabilities (contingent or otherwise) other than trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice, (iii) the Purchaser has not altered its method of accounting,
(iv) the Purchaser has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Purchaser has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company equity compensation plans. Except
as set forth on Schedule 4.10, no event, liability or development has occurred
or exists with respect to the Purchaser or its Subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Purchaser under applicable securities laws at the time
this representation is made or deemed made that has not been publicly disclosed
at least one Business Day prior to the date that this representation is made.

 

4.10         Undisclosed Liabilities. The Purchaser does not have any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise), except for liabilities or obligations (i) disclosed on Schedule
4.11hereto, (ii) disclosed in the Purchaser Financial Statements, or (iii)
arising in the ordinary course of business consistent with past practice since
August 31, 2013.

 

4.11         Sarbanes-Oxley; Disclosure Controls and Procedures; Internal
Accounting Controls. We may not be in compliance with Sarbens-Oxley.

 

4.12         Listing and Maintenance Requirements. The Purchaser Common Stock is
registered pursuant to Section 12(g) of the Exchange Act.

 

4.13         Foreign Corrupt Practices. Neither the Purchaser, nor to the
knowledge of the Purchaser, any agent or other person acting on behalf of the
Purchaser, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Purchaser (or made by any person
acting on its behalf of which the Purchaser is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended. Taxes. The Purchaser and each of its
subsidiaries have filed all necessary federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and the Purchaser has no knowledge of a tax deficiency which has been asserted
or threatened against the Purchaser or any of its subsidiaries.

 

4.14         Litigation. Except as set forth on Schedule 4.16 hereto, there is
no claim, legal action, suit, arbitration, or mediation proceeding or other
legal, administrative or governmental investigation, inquiry or proceeding
pending or threatened, relating to the transactions contemplated by this
Agreement or the other Transaction Documents or the consummation hereof or
thereof.

 

4.15         Offering Valid. Assuming the accuracy of the representations and
warranties of the Shareholders contained in Article IIIA, the offer, sale and
issuance of the Purchaser Shares as contemplated by this Agreement will be
exempt from the registration requirements of the Securities Act, and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.

 

 

 

 

4.16         Exchange Act Documents. Purchaser is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act and has filed all forms,
reports and documents (together with any required amendments thereto) required
to be filed by Purchaser with the SEC. All such required forms, reports and
documents (including those that Purchaser may file subsequent to the date
hereof) are referred to herein as the “Purchaser Exchange Act Documents.” As of
their respective dates, the Purchaser Exchange Act Documents (i) were prepared
in accordance with the requirements of the Securities Act or the Exchange Act,
as the case may be, and the rules and regulations of the SEC thereunder
applicable to such Purchaser Exchange Act Documents.

 

ARTICLE V

 

Covenants

 

The Covenantors and the Purchaser where applicable hereby covenant as follows:

 

5.1           Ordinary Course. Prior to the Closing Date, the Shareholders shall
cause each of Initio and Subsidiaries to conduct its business in the usual and
ordinary course, in substantially the same manner as theretofore conducted, use
commercially reasonable efforts (in compliance with this Agreement) to preserve
intact its current business and goodwill, to maintain its equipment in good
condition and repair, to keep available the services of its current officers and
Key Employees and to preserve its relationships with customers, suppliers and
others having business dealings with it. For purposes of this Agreement, “usual
and ordinary course” shall mean so as not to have a Material impact on Initio
and the Subsidiaries. The Shareholders shall obtain prior approval of the
Purchaser before transacting any transactions not in the ordinary course of
business

 

5.2           Dividends; Capital Stock. Prior to the Closing Date, neither
Initio nor Subsidiaries shall (i) declare any dividends on, or make other
distributions in respect of, any shares of its capital stock; (ii) issue,
authorize or propose the issuance of, or purchase or propose the purchase of,
any shares capital stock or of Initio or the Subsidiaries or securities
convertible into or exchangeable with securities of Initio or Subsidiaries;
(iii) change the outstanding shares of Initio’s or Subsidiaries’ capital stock
into a different number of shares of the same or different class by reason of
any reclassification, recapitalization, forward stock split, reverse stock
split, combination, exchange of shares or readjustment, or declare a stock
dividend thereon; or (iv) obligate itself to do any of the foregoing.

 

5.3           Covenant to Change Name. After the Closing, the Shareholders shall
work with the Purchaser and take all reasonable actions necessary on behalf of
Purchaser, to have the name of Initio changed to “Staffing 360 Solutions – UK”
or such other name as approved by the Board of Directors of the Purchaser.

 

5.4           Confidentiality. Any information (except publicly available or
freely usable material obtained from another source) respecting any Party or its
Affiliates will be kept in strict confidence by all other Parties to this
Agreement and their agents. Except as required by law, each Party and their
respective Affiliates, directors, officers, employees or agents, will not
disclose the terms of the transactions contemplated hereunder at any time,
currently, or on or after the Closing, regardless of whether the Closing takes
place, except as necessary to their attorneys, accountants, third parties, or
professional advisors, in which instance such persons and any employees or
agents shall be advised of the confidential nature of the terms of the
transaction and shall themselves be required by the applicable Party to keep
such information confidential. Except as required by law, each Party shall
retain all information obtained from the other and their lawyers on a
confidential basis except as necessary to their attorneys, accountants and
professional advisors, in which instance such persons and any employees or
agents of such Party shall be advised of the confidential nature of the terms of
the transaction and shall themselves be required by such Party to keep such
information confidential. Notwithstanding the information in this provision, the
Purchaser shall be permitted to disclose this Agreement and related transaction
in SEC Filings to prospective investors in connection with future financings,
provided, however, such potential investors shall enter into a non-disclosure
agreement regarding this transaction.

 

5.5           Publicity. If mutually desired by Purchaser and the Shareholders,
the Purchaser and the Shareholders will cooperate with each other in the
development and distribution of any news releases and other public disclosures
relating to the transactions contemplated by this Agreement and, following the
Closing, relating to the Business generally. Notwithstanding the foregoing, the
provisions of this paragraph shall not be applicable in the event a Party hereto
is required to make public disclosure pursuant to the laws of any Governmental
Body or securities exchange.

 

 

 

 

5.6          Required Information. In connection with the preparation of any
report, statement, filing notice or application made by or on behalf of
Purchaser to any Governmental Body, FINRA, the SEC or other third Person,
including prospective investors to the Purchaser in connection with the
transactions contemplated hereby, and for such other reasonable purposes, the
Shareholders shall, upon request by Purchaser, furnish Purchaser with all
information concerning themselves, Initio, Subsidiaries, and directors, officers
and employees of Initio or Subsidiaries, and such other matters as may be
reasonably necessary or advisable in connection with the transactions
contemplated hereby, or any other report, statement, filing, notice or
application made by or on behalf of Purchaser to any third party and/ or any
Governmental Authority in connection with the transactions contemplated hereby.

 

5.7          Transfer Taxes. All transfer, documentary, sales, use, transaction
privilege, stamp, registration and other such taxes and fees incurred in
connection with this Agreement, if any, shall be borne by the Purchaser.

 

5.8          Registration Rights.

 

(a)          Piggy-Back Rights. If at any time prior to the election by the
Agent (as set forth below) to include Purchaser Shares in a registration
statement, the Purchaser proposes to file a registration statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into,
equity securities, by the Purchaser for its own account or for security holders
of the Purchaser for their account (or by the Purchaser and by security holders
of the Purchaser), other than a registration statement (i) filed solely in
connection with an offering of securities to employees or directors of Purchaser
pursuant to any employee stock option or other benefit plan, (ii) filed on Form
S-4 or S-8 or any successor to such forms, (iii) for an exchange offer or
offering of securities solely to the Purchaser’s existing security holders,
(iv)  for a dividend reinvestment plan, or (v) solely in connection with a
merger, share capital exchange, asset acquisition, share purchase,
reorganization, amalgamation, subsequent liquidation, or other similar business
transaction that results in all of the Purchaser’s shareholders having the right
to exchange their common stock for cash, securities or other property of a
non-capital raising bona fide business transaction, then the Purchaser shall
(x) give written notice of such proposed filing to [Mr. Flood], as agent for the
holders (the “Agent”) of the Purchaser Shares (each a “Holder” and, collectively
the “Holders”) as soon as practicable but in no event less than ten (10) days
before the anticipated filing date, which notice shall describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing underwriter or underwriters,
if any, of the offering, and (y) offer to the Holders in such notice the
opportunity to register the sale of such number of the Purchaser Shares as the
Holders may request in writing within ten (10) following receipt by the Agent of
such notice (a “Piggy-Back Registration”). Purchaser shall include in such
registration statement such Purchaser Shares that are requested to be included
therein within ten (10) days after the receipt by the Agent of any such notice,
on the same terms and conditions as any similar securities of the Purchaser. If
at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Purchaser shall determine for any
reason not to register or to delay registration of such securities, the
Purchaser may, at its election, give written notice of such determination to by
the Agent of such Holders, and (x) in the case of a determination not to
register, shall be relieved of its obligation to register any Purchaser Shares
in connection with such registration, and (y) in the case of a determination to
delay registering, shall be permitted to delay registering any Purchaser Shares
for the same period as the delay in registering such other securities. If the
offering pursuant to a Piggy-Back Registration is to be an underwritten
offering, then the holder making a request for its Purchaser Shares to be
included therein must permit the sale or other disposition of such Purchaser
Shares in accordance with the intended method(s) of distribution thereof. The
holder of the Purchaser Shares proposing to distribute their securities through
a Piggy-Back Registration that involves an underwriter or underwriters shall
enter into an underwriting agreement in customary form with the underwriter or
underwriters selected for such Piggy-Back Registration and the holder of the
Purchaser Shares shall be responsible for any fees or commissions due to such
underwriters in connection with the sale of such Purchaser Shares (“Selling
Expenses”).

 

 

 

 

(A)         Reduction of Offering. If the managing underwriter or underwriters
for a Piggy-Back Registration that is to be an underwritten offering advises the
Purchaser and the holder of Purchaser Shares in writing that the dollar amount
or number of the Common Stock which the Purchaser desires to sell, as to which
registration has been demanded pursuant to written contractual arrangements with
persons other than the holders of the Purchaser Shares, the Purchaser Shares as
to which registration has been requested under this section, as to which
registration has been requested pursuant to the written contractual piggy-back
registration rights of other security holders of the Purchaser, exceeds the
maximum dollar amount or maximum number of securities that can be sold in such
offering without adversely affecting the proposed offering price, the timing,
the distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of securities, as applicable, the
“Maximum Number of Securities”), then the Purchaser shall include in any such
registration:

 

(1)         If the registration is undertaken for the Purchaser’s account: (A)
first, the shares of Common Stock that the Purchaser desires to sell; and (B) to
the extent of the Maximum Number of Securities, the shares of Common Stock,
pro-rata among holders, for the account of any persons, including investors in
this Offering for which the Purchaser is obligated to register pursuant to
contractual piggy-back registration rights such as in this Agreement.

 

(B)         Withdrawal. Any Holder may elect to withdraw such holder’s request
for inclusion of the Purchaser Shares in any Piggy-Back Registration by giving
written notice to the Purchaser of such request to withdraw prior to the
effectiveness of the registration statement. The Purchaser (whether on its own
determination or as the result of a withdrawal by persons making a demand
pursuant to written contractual obligations) may withdraw a registration
statement at any time prior to the effectiveness of the registration statement.

 

(b)          Expenses. All expenses (other than Selling Expenses) incurred in
connection with registrations, filings, or qualifications hereunder, including
all registration, filing, and qualification fees; printers’ and accounting fees;
fees and disbursements of counsel for the Purchaser; shall be borne and paid by
the Purchaser. All Selling Expenses relating to Purchaser Shares registered
pursuant hereto shall be borne and paid by the Selling Holders pro rata on the
basis of the number of Purchaser Shares registered on their behalf.

 

(c)          Termination of Registration Rights. The right of any Holder to
request inclusion of Purchaser Shares in any registration pursuant hereto shall
terminate upon the earliest to occur of:

 

a.the closing of a Deemed Liquidation Event;

 

(C)         such time as Rule 144 or another similar exemption under the
Securities Act; and

 

(D)         with respect to any Purchaser Shares, at such time as such Purchaser
Shares have been registered.

 

(E)         Further, the Purchaser has the right to exclude the holder of the
Purchaser Shares from any registration statement in the event the Purchaser is
contractually obligated to exclude such securities. Furthermore, in the event
that the registration statement covers shares of the Purchaser, the Purchaser,
or the underwriter shall have a right to require the holders to a six (6) month
lock-up period from the date of effectiveness of the registration statement.
Obligations of the Buyer.  In connection with any registration statement
utilized by the Purchaser to satisfy the registration rights pursuant to this
section, the Buyer agrees to cooperate with the Purchaser in connection with the
preparation of the registration statement, and holder agrees that it will
(i) respond within three (3) Business Days to any written request by the
Purchaser to provide or verify information regarding holder or his purchase
Shares (including the proposed manner of sale) that may be required to be
included in such registration statement and related prospectus pursuant to the
rules and regulations of the Securities and Exchange Commission, and
(ii) provide in a timely manner information regarding the proposed distribution
by the holder of the Purchaser Shares and such other information as may be
requested by the Purchaser from time to time in connection with the preparation
of and for inclusion in the registration statement and related prospectus.

 

 

 

 

(d)          Indemnification. So long as at the time of the filing of a
registration statement the Covenantors are not an executive officer or director
of the Purchaser, if any Purchaser Shares are included in a registration
statement hereunder:

 

a.To the extent permitted by law, the Purchaser will indemnify and hold harmless
each Selling Holder, any underwriter (as defined in the Securities Act) selected
by the Purchaser and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any loss, damage, claim or liability (joint or several) to which a party
hereto may become subject under the Securities Act, the Exchange Act, or other
federal or state law, insofar as such loss, damage, claim or liability (or any
action in respect thereof) arises out of or is based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Purchaser; (ii) an omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; or (iii) any violation by the
indemnifying party (or any of its agents or Affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law (collectively, “Damages”), and the Purchaser will pay to each such Selling
Holder, underwriter, controlling Person, or other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result; provided, however, the foregoing indemnity shall not apply if any
Damages resulting from information referenced in items (i), (ii) and (iii) above
were provided by the Covenantors, or that the foregoing indemnity agreement
shall not apply to amounts paid in settlement of any such claim or proceeding if
such settlement is effected without the consent of the Purchaser, which consent
shall not be unreasonably withheld, nor shall the Purchaser be liable for any
Damages to the extent that they arise out of or are based upon actions or
omissions made in reliance upon and in conformity with written information
furnished by or on behalf of any such Selling Holder, underwriter, controlling
Person, or other aforementioned Person expressly for use in connection with such
registration.

 

b.To the extent permitted by law, each Selling Holder, severally and not
jointly, will indemnify and hold harmless the Purchaser, and each of its
directors, each of its officers, each person (if any), who controls the
Purchaser within the meaning of the Securities Act, legal counsel and
accountants for the Purchaser, any underwriter (as defined in the Securities
Act), any other Holder selling securities in such registration statement, and
any controlling Person of any such underwriter or other Holder, against any
Damages, in each case only to the extent that such Damages arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of such Selling Holder expressly
for use in connection with such registration; and each such Selling Holder will
pay to the Purchaser and each other aforementioned Person any legal or other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the foregoing indemnity agreement
shall not apply to amounts paid in settlement of any such claim or proceeding if
such settlement is effected without the consent of the Majority Holder, which
consent shall not be unreasonably withheld;, except in the case of fraud or
willful misconduct by such Holder.

 

Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action (including any governmental action) for which a party
may be entitled to indemnification hereunder, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party hereunder,
give the indemnifying party notice of the commencement thereof. The indemnifying
party shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such action

 

 

 

 

ARTICLE VI

 

Conditions Precedent to Closing

 

6.1          Conditions of the Purchaser. The obligations of the Purchaser to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents shall be subject to the satisfaction, at or prior to the
Closing, of the following conditions, any of which may be waived in whole or in
part by Purchaser:

 

(a)          the due diligence exercise contemplated by Section 2.4 shall have
been completed to the reasonable satisfaction of the Purchaser in its sole
discretion;

 

(b)          the Deed of Warranties shall have been completed and delivered by
the Covenantors to Purchaser in the agreed form with such amendments as may be
agreed by the Purchaser and the Covenantors, provided always that the terms of
the warranties shall be subject to the Covenantors delivering to the Purchaser
the Disclosure Letter;

 

(c)          the warranties of the Covenantors in this Agreement shall be true
and correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and the Covenantors shall have complied
with all covenants and agreements and satisfied all conditions on their part to
be performed or satisfied under this Agreement or any other Transaction
Documents on or prior to the Closing Date;

 

(d)          each of the Minority Shareholders entering into a Minority
Shareholders Deed;

 

(e)          each of the Shareholders shall have delivered to the Purchaser (i)
the original certificate or certificates for the Shares being transferred
hereunder, and share transfer forms in respect of all the Shares duly executed
by the Shareholders, together with or (ii) an indemnity for lost share
certificate in an agreed form, certifying as to the loss or destruction of such
certificate(s), or certifying that a stock certificate representing such Shares
was never issued to the Shareholders, in each case in a form reasonably
satisfactory to the Purchaser’s counsel;

 

(f)           each of the Covenantors shall have delivered to the Purchaser
their Employment Agreement and the Restrictive Covenant Deed duly executed;

 

(g)          Purchaser shall have received the opinion of the Shareholder’s
counsel, dated as of the Closing, in a form reasonably acceptable to the
Purchaser, for a transaction of this type, in a form to be mutually agreed to by
the Parties prior to Closing.

 

6.2          Conditions of the Shareholders. The obligations of the Shareholders
to consummate the transactions contemplated by this Agreement and the other
Transaction Documents shall be subject to the satisfaction, at or prior to the
Closing, of the following conditions, any of which may be waived in whole or in
part by the Shareholders:

 

(a)          the Purchaser shall pay the cash element of the Closing Payment as
required by Section 2.2(a) hereof ; shall issue the Promissory Note; and shall
duly execute and deliver to Shareholders either (i) certificates representing
the Purchaser Shares or (ii) evidence reasonably satisfactory to Shareholders
counsel that the Purchaser Shares have been duly issued to Shareholders and that
Shareholders are reflected as the owner thereof on the books and records of the
Purchaser;

 

 

 

 

(b)          the representations and warranties of the Purchaser in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date with the same effect as if made on the Closing Date, and the
Purchaser shall have complied with all covenants and agreements and satisfied
all conditions on its part stated to be performed or satisfied under this
Agreement or any other Transaction Document prior to the Closing Date;

 

(c)          the Purchaser shall appoint each of Brendan Flood and Matthew
Briand to the Purchaser’s board of directors;

 

(d)          HMRC having given clearances in respect of the proposed acquisition
of the Sale Shares under section 701 of the Income Tax Act 2007 and section 138
of the Capital Gains Taxes Act 1992 in terms reasonably satisfactory to the
Shareholders and not having withdrawn them;

 

(e)          the Purchaser shall deliver to Initio and the Shareholders such
documents, certificates and instruments as may be reasonably requested by the
Shareholders in connection with the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents;

 

(f)           the Purchaser entering into the Minority Shareholder Deeds;

 

(g)          the Purchaser making the Profit Payments to the Rights Holders, as
set out in Schedule 5;

 

(h)          the consent of ABN AMRO and Wells Fargo to the transaction in a
form reasonably acceptable to the Purchaser;

 

(i)           the Purchase providing the Shareholders with an opinion (in a form
reasonably satisfactory to the Shareholders) from Counsel that (i) the Purchase
Shares will be fully paid and non-assessable; (ii) this Agreement has been
properly authorized; and (iii) compliance with anti-takeover laws in the state
of Nevada, in a form to be mutually agreed to by the Parties prior to Closing;

 

(j)           the Purchaser shall deliver to each of the Shareholders his or her
respective Employment Agreement, executed by the Purchaser in accordance with
Section 2.3(g).

 

ARTICLE VII

 

Termination, Amendment and Waiver

 

7.1Termination. This Agreement may be terminated at any time on or prior to the
Closing Date:

 

(a)          by mutual agreement of the Parties hereto;

 

(b)          by the Purchaser if: (i) at any time there has been a material
misrepresentation, breach of warranty or breach of covenant by the Shareholders
under this Agreement; or (ii) any condition precedent to Closing set forth in
Section 6.1 of this Agreement is not capable of being satisfied or has not been
met on the Closing Date;

 

(c)          by a majority of the Shareholders if: (i) at any time there has
been a material misrepresentation, breach of warranty or breach of covenant by
Purchaser under this Agreement; or (ii) any condition precedent to Closing set
forth in Section 6.2 of this Agreement is not capable of being satisfied or has
not been met on the Closing Date,; and

 

7.2          Effect. In the event of termination of this Agreement as provided
in Section 9.1 hereof, this Agreement shall forthwith become void and there
shall be no liability for any reason on the part of any Party hereto, or any
officer, director, employee, agent or representative of any Party hereto or any
person who Controls a Party hereto, except for willful breach.

 

7.3          Amendment. This Agreement may be amended at any time only by a
written instrument executed by the Purchaser and the Shareholders.

 

 

 

 

7.4          Waiver. Compliance with or performance under any term or provision
of this Agreement may be waived in writing by mutual agreement of the Purchaser,
Initio and the Shareholders.

 

ARTICLE VIII

 

General Provisions

 

8.1          Complete Agreement and other Matters.

 

(a)          This Agreement (i) constitutes the entire agreement and supersedes
all other prior and contemporaneous promises, covenants, understandings,
representations, warranties, agreements and undertakings, both written and oral,
among the Parties hereto with respect to the subject matter hereof; (ii) is not
intended to confer upon any person or entity any rights or remedies hereunder or
with respect to the subject matter hereof except an specifically provided in
this Agreement; (iii) shall not be assigned by operation of law or otherwise;
(iv) shall be governed by, and construed in accordance with the laws of New
York; (v) may be executed in two or more counterparts, each of which shall be
deemed to be an original, but all such counterparts together shall constitute a
single agreement; (vi) may be executed by facsimile signature, provided that the
original thereof is provided to the other Parties promptly thereafter; and
(vii) shall be construed without regard to headings or captions, or gender, or
whether a reference is to the singular or plural. Initio, the Shareholders and
the Purchaser agree that service of process by registered or certified mail,
return receipt requested, at his, her or its address specified in or pursuant to
Section 8.5 is reasonably calculated to give actual notice.

 

(b)          Each party acknowledges and agrees that it has not entered into
this Agreement in reliance on any statement or representation of any person
(whether a party to this Agreement or not) which is not expressly incorporated
in this Agreement. No party will have any right or remedy for pre-contractual
misrepresentation or negligent misstatement or otherwise in respect of any
statement or representation of any person (whether a party to this Agreement or
not) which is not expressly incorporated in this Agreement.

 

(c)          No party will have any right or remedy for any representation or
statement made or incorporated in this Agreement other than in contract.

 

(d)          Nothing in this Agreement or in any other document referred to in
it will be read or construed as excluding any liability or remedy as a result of
fraud.

 

8.2          Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party or
Parties incurring the same, but shall not be paid by the Company.

 

8.3          Broker’s Fees. Each of the Purchaser, Initio and Shareholders agree
to pay the fees of any broker hired by it and to indemnify and hold the other
Parties harmless from any claim by any broker, finder, banker or intermediary
hired or claiming to have been hired by it.

 

8.4          Further Action. Subject to the terms and conditions provided in
this Agreement, each of the Parties hereto agrees to use all reasonable efforts
to take, or cause to be taken, all action, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.
If at any time after the Closing Date any further action is necessary to carry
out the purposes of this Agreement, the Shareholders or Purchaser, as the case
may be, shall take, or cause to be taken, all such necessary action.

 

8.5          Notice.

 

(e)          All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given: (i) upon receipt if
delivered personally; (ii) one (1) Business Day following the date sent when
sent by reputable overnight courier (such as FedEx) and (iii) three (3) Business
Days following the date mailed when mailed by registered or certified mail,
return receipt requested and postage prepaid, at the following addresses:

 

 

 

 

(a)          As to Purchaser:

Staffing 360 Solutions, Inc.

641 Lexington Avenue

Suite 1526

New York, NY  10022

Attention: Alfonso J. Cervantes, President

 

With a copy to:

Ellenoff Grossman & Schole LLP

150 East 42nd Street, 11th Floor

New York, NY 10017

Attention: Barry I. Grossman, Esq.         

 

(b)          As to Covenantors' and Shareholders' Representative:      

With a Copy to:

 

 

Mishcon de Reya

Summit House

12 Red Lion Square

London WC1R 4QD

 

Attention: Nick Davis

 

or to such other address, or to such other authorized recipient of any notice
hereunder, as any Party shall in writing deliver to all other Parties in
accordance with this Section 10.5.

 

(f)          The Purchaser irrevocably appoints Nicolas Roche of Thomas Eggar
LLP, 14 New Street, London EC2M 4HE as its agent to receive on its behalf in
England and Wales service of any proceedings arising out of or in connection
with this Agreement. Service will be deemed completed on delivery to that agent
(whether or not it is forwarded to and received by its principal). If for any
reason that agent ceases to be able to act as agent or no longer has an address
within England or Wales, the Purchaser will immediately appoint a substitute and
give notice to the other parties of the new agent's name and address within
England or Wales. Nothing in this Agreement affects the right to serve process
in any other manner permitted by law.

 

(g)          The Shareholders irrevocably appoints Lawrence Spector of Pryor
Cashman LLP, 7 Times Square, New York, New York, USA as its agent to receive
service of any proceedings arising out of or in connection with this Agreement.
Service will be deemed completed on delivery to that agent (whether or not it is
forwarded to and received by its principal). If for any reason that agent ceases
to be able to act as agent or no longer has an address within the State of New
York, the shareholders will the State of New York. Nothing in this Agreement
affects the right to serve process in any other manner permitted by law.

 

8.6          Covenantors' and Shareholders' Representative.

 

(h)          Any notice, consent, agreement, direction or waiver required or
permitted to be given or made by all or some of the Shareholders or the
Covenantors (as the case may be) under this Agreement will be validly given or
made on their behalf if given or made by the Covenantors' and Shareholders'
Representative for the purposes of this Agreement and will be binding on the
relevant Shareholders or Covenantors, as appropriate.

 

(i)           The Shareholders and the Covenantors authorise the Covenantors'
and Shareholders' Representative to act in the way contemplated by this
Agreement and to take any decision as he may decide in his absolute discretion
and, provided he acts in good faith, the Covenantors' and Shareholders'
Representative will have and accepts no liability to the Shareholders and the
Covenantors or to any other person other than the Purchaser in connection with
or as a result of anything which the Covenantors' and Shareholders'
Representative does, refrains from doing or neglects or omits to do in
connection with any matter relating to this Agreement.

 

 

 

 

8.7          Survival. The covenants and agreements of the Parties shall survive
the Closing indefinitely unless otherwise set forth in this Agreement.

 

8.8          Severable Provisions.

 

(j)           If any provision of this Agreement is void or unenforceable in any
jurisdiction then it will be severed from this Agreement insofar as it relates
to that jurisdiction only and that invalidity or unenforceability will not
affect the other provisions of this Agreement or the relevant provisions in any
other jurisdiction which will remain in full effect.

 

(k)          If any provision of this Agreement is so found to be invalid or
unenforceable but would be valid or enforceable if some part of the provision
were deleted or the period, area or scope of application of the provision were
reduced, the provision in question will apply with any modification(s) that may
be necessary to make it valid and enforceable in the relevant jurisdiction but
will continue to apply without any modification in all other relevant
jurisdictions.

 

(l)          The parties agree, in the circumstances referred to in Section
8.8(j) and if Section 8.8(k) does not apply to attempt to substitute for any
invalid or unenforceable provision in respect of any jurisdiction in which it
has been held to be invalid or unenforceable a valid and enforceable provision
which achieves to the greatest extent possible the same effect as would have
been achieved by the provision which is invalid or unenforceable in that
jurisdiction. The obligations of the parties in the relevant jurisdiction under
any invalid or unenforceable provision of this Agreement will be suspended while
the parties attempt to agree the substitution.

 

8.9          Remedies

 

(a)          The Purchaser and the Shareholders may not rescind or terminate
this Agreement after Closing in any circumstances.

 

(b)          The only remedy available to the Purchaser or the Shareholders for
breach of this Agreement after Closing will be damages for breach of contract.

 

(c)          This agreement will be actionable only by the Purchaser or assigns
and no other person will be entitled to make any claim or take any action
whatsoever against the Shareholders under or arising out of or in connection
with this Agreement or any Transaction Document.

 

8.10Set-off. The Purchaser shall be entitled to set off any claims that relate
to this Agreement only, against any obligation under this Agreement, against the
Promissory Note.

 

[Signature page follows]

 

 

 

 

SCHEDULE 1

 

THE SHAREHOLDERS

 

Shareholder
name and
address  Number and
class of shares
held in Initio  Total aggregate
% of Purchase
Price to be
received  Total aggregate
% of Additional
Amount to be
received  Total aggregate
amount (in $) of
Closing Payment
to be received   Amount of
cash to be
received at
Closing   Nominal value
of Promissory
Notes to be
received at
Closing   Total number of
Purchase Shares
to be allotted to
Shareholder at
Closing  % of Working
Capital
Additional
Amount to be
received or %
of Working
Capital
Reduction
Amount to be
paid to
Purchaser Brendan Flood
 
  870,000
Ordinary Shares    TBD   7,589,247    2,732,840    2,038,506   1,783,024
($2,674,537)  TBD Matthew Briand
 
  79,091
Ordinary Shares     TBD   1,277,432    863,472    184,213   153,164
($229,747)  TBD Simon Lythgoe  112,987
Ordinary Shares
     TBD   985,617    390,693    264,741   220,127
($330,190)  TBD Kate Hughes  22,598
Ordinary Shares
     TBD   197,123    78,136    52,949   44,025
($66,038)  TBD Sukong Pang  22,598
Ordinary Shares
     TBD   197,123    144,174    52,949   nil  TBD Masahiro Nishimura
  22,598
Ordinary Shares
     TBD   197,123    144,174    52,949   nil  TBD

 

 

 

 

SCHEDULE 2

 

PREPARATION AND FINALISATION OF AUDITED FINANCIAL STATEMENTS AND ADJUSTED EBITDA

 

1.          ACCOUNTING POLICIES

 

Basis of preparation of Accounts

 

The financial statements are prepared under the historical cost convention and
in accordance with applicable accounting standards .

 

Basis of consolidation

 

The group financial statements consolidate the financial statements of the
company and its subsidiary undertakings.

 

Subsidiary undertakings are included using the acquisitions method of
accounting. Under this method the group profit and loss account and statement of
cashflows include the results and cashflows of subsidiaries from the date of
acquisition and to the date of sale outside the group in the case of disposals
of subsidiaries. The purchase consideration has been allocated to the assets and
liabilities on the basis of fair value at the date of acquisition.

 

Revenue

 

Revenue" means revenue of the Group, determined as follows: (i) revenue for
temporary services (recognized at the time that the service is provided and
revenue is recorded on a time and materials basis); (ii) temporary contracting
revenue (recognized as gross when the company acts as principal in the
transaction and is at risk for collection); (iii) revenue that does not meet the
criteria for gross revenue reporting (reported on a net basis); (iv) revenue
generated when the company permanently places an individual with a client on a
contingent basis (recorded at the time of acceptance of employment); and (v)
revenue generated when the company places an individual with a client on a
retained basis (recorded ratably over the period the services are rendered), in
a manner as consistently applied by the Group.

 

Goodwill

 

Positive goodwill is capitalised , classified as an asset on the balance sheet
and amortised on a straight line basis over its useful economic life. It is
reviewed for impairment at the end of the first full financial year following
the acquisition and in other periods if events or changes in circumstances
indicate that the carrying value may not be recoverable.

 

If a subsidiary, associate or business is subsequently sold or closed, any
goodwill arising on acquisition that was written off directly to reserves or
that has not been amortised through the profit and loss account is taken into
account in determining the profit or loss on sale or closure.

 

Amortisation

 

Atomisation is provided on intangible fixed assets so as to write off the cost,
less any estimated residual value, over their expected useful economic life

 

Depreciation

 

Depreciation is provided on tangible fixed assets so as to write off the cost or
valuation, less any estimated residual value, over their expected useful
economic life as follows:

 

 

 

 

Asset class

 

Asset class   Plant and machinery Straight Line over Three Years Fixtures,
fittings and equipment Straight Line over Three Years Computer equipment
Straight Line over Three Years

 

Current asset investments

 

Current asset investments are included at the lower of cost and net realisable
value.

 

Deferred tax

 

Deferred tax is recognised , without discounting, in respect of all material
timing differences between the treatment of certain items for taxation and
accounting purposes , which have arisen but not reversed by the balance sheet
date, except as required by FRS 19.

 

Deferred tax is measured at the rates that are expected to apply in the periods
when the timing differences are expected to reverse, based on the tax rates and
law enacted at the balance sheet date.

 

Foreign currency

 

Company

 

Transactions in foreign currencies are recorded at the exchange rate ruling at
the date of the transaction.

 

Monetary assets and liabilities denominated in foreign currencies are
retranslated at the closing rates at the balance sheet date. All exchange
differences are included in the profit and loss account.

 

Group

 

The financial statements of overseas subsidiary undertakings are translated at
the rate ruling at the balance sheet date in respect of assets and liabilities,
and at the average rate in respect of revenue and expenditure. The exchange
differences arising on the retranslation of opening net assets is taken directly
to reserves. All other translation differences are taken to the profit and loss
account with the exception of differences on foreign currency borrowings to the
extent that they are used to finance or provide a hedge against group equity
investments in foreign enterprises , which are taken to reserves together with
the exchange difference on the net investment in these enterprises. Tax charges
and credits attributable to exchange differences on those borrowings are also
taken to reserves.

 

Hire purchase and leasing

 

Rentals payable under operating leases are charged in the profit and loss
account on a straight line basis over the lease term.

 

Financial instruments

 

Financial instruments are classified and accounted for, according to the
substance of the contractual arrangement, as financial assets, financial
liabilities or equity instruments . An equity instrument is any contract that
evidences a residual interest in the assets of the group after deducting all of
its liabilities . Where shares are issued, any component that creates a
financial liability of the group is presented as a liability in the balance
sheet. The corresponding dividends relating to the liability component are
charged as interest expense in the profit and loss account .

 

 

 

 

Gross Profit

 

"Gross Profit" means Revenue less direct costs of services, consisting of
payroll, payroll taxes, insurance costs and reimbursable expenses

 

Adjusted EBITDA

 

Adjusted EBITDA” means earnings before interest, taxes, depreciation,
amortization, and also excludes business reorganization costs, impairment of
goodwill, and costs incurred outside of the normal course of business or
non-recurring costs

 

2.  DETERMINING EBITDA FOR 12 MONTH PERIOD TO DECEMBER 31, 2013

 

2.1           The Shareholders shall procure that:

 

2.1.1            the auditors of the Group prepare consolidated accounts in
respect of the calendar year ended December 31, 2013 as required by statute and
in accordance with the Accounting Policies and Practices and that the accounts
are audited (at the expense of Initio); and

 

2.1.2           as soon as practical and in any event by not later than the date
which is three months after December 31, 2013, the draft audited consolidated
accounts of Initio and the Subsidiaries ("Relevant Accounts") are delivered to
the Shareholders and the Purchaser, together with a draft statement stating the
amount of the Adjusted EBITDA for the 12 month period to December 31, 2013 and
the amount of the Purchase Price (the "EBITDA Statement").

 

2.2           The Purchaser may on or before the date falling 10 Business Days
after submission to them of the Relevant Accounts and the draft EBITDA Statement
(the "Response Deadline"), notify the Representatives of the Shareholders in
writing (the "Response Notice") that they do not agree the Purchase Price as
stated in the draft EBITDA Statement. The Response Notice must set out in
reasonable detail the area(s) of disagreement or in which further information or
explanation or investigation is required and the adjustments (with a suitable
explanation) which, in the opinion of the Purchaser, are required to be made.
The items not identified in the Response Notice as being in dispute or subject
to further clarification will be deemed to be agreed. If no Response Notice is
received by the Representatives of the Shareholders on or before the Response
Deadline, the Purchaser will be deemed to have accepted the amount of the
Purchase Price set out in the draft EBITDA Statement and such amount will (in
the absence of fraud or manifest error) be final and binding on the parties.

 

2.3           If a Response Notice is received by the Representatives of the
Shareholders on or before the Response Deadline, the Representatives of the
Shareholders and the Purchaser will have until the date falling 10 Business Days
after the date on which the Response Notice is received (the "Resolution Date")
to agree the items in dispute and therefore the amounts of the Purchase Price.
The amount so agreed will (in the absence of fraud or manifest error) be final
and binding on the parties.

 

2.4           If a Response Notice is given and therefore the amounts of the
Purchase Price do not become final and binding under paragraph 2.3 by the
Resolution Date then the matters outstanding or in dispute must be referred to
the Expert for final decision in accordance with paragraph 4 of this Schedule 2.
The Expert will decide:

 

2.4.1           the matters outstanding or in dispute and therefore what
revisions (if any) are required to be made to the EBITDA Statement in order for
it to comply with this Agreement; and

 

2.4.2           the amount of the Purchase Price.

 

2.5           Each party must procure (so far as they are able) that Initio's
auditors, the Shareholders and the Purchaser and their respective Accountants
are given any documents and information as are reasonably required by the other
(and not including advice on the Relevant Accounts and the Profit Statement
given to a party by its own Accountants) for the purpose of preparing or
reviewing the Relevant Accounts and the Profit Statement and are given access on
reasonable notice and during normal working hours to relevant personnel, records
and information in the control of the relevant party .

 

 

 

 

2.6           The Sellers and the Purchaser will each pay the costs of their own
Accountants and Initio shall pay the cost of the auditors in preparing the draft
Relevant Accounts.

 

3.  ADJUSTMENTS

 

3.1           In determining the Purchase Price there will be added back those
items that are agreed between the parties as being exceptional in nature during
and following the due diligence process

 

3.2           EBITDA for the calendar year ended on December 31, 2013 will not
take into account, (whether by way of a deduction, provision or otherwise) any
matter giving rise to a claim under the Warranties or the Tax Covenant to the
extent that it has been satisfied.

 

3.3           EBITDA for the calendar year ended on December 31, 2013 will not
take into account any deduction, provision or otherwise which would fall to be
made in respect of a matter which will be capable of giving rise to a claim if
and to the extent that the Shareholders have made payment to the Purchaser of
that amount or have acknowledged in writing to the Purchaser their
responsibility for the matter and their acceptance of any potential claim.

 

3.4           There will be made any other adjustments as may be agreed in
writing between the Shareholders and the Purchaser as being fair and reasonable.

 

4.  REFERENCES TO EXPERT

 

4.1           Any matter or dispute which, under the terms of this Agreement, is
to be determined under this paragraph 4 will be determined by an independent
firm of chartered accountants appointed under this paragraph 4 (the "Expert").

 

4.2            The Shareholders and the Purchaser will use reasonable endeavours
to agree the identity of the Expert and terms of engagement complying with this
Agreement with that person by no later than the date 15 Business Days after
either of the Purchaser or the Sellers' Representative first requests the other
to approve a named firm for the purpose and provides draft terms of engagement
of that firm. If terms of engagement have not been signed by or on behalf of
that firm, the Shareholders and the Purchaser by that date, either the Purchaser
or the Shareholders may apply to have the Expert chosen by the President of the
Institute of Chartered Accountants in England and Wales. The Shareholders and
the Purchaser will cooperate in good faith to agree terms of engagement
complying with this Agreement with the firm chosen ("Terms") by no later than 10
Business Days after the date on which the terms of engagement of the firm chosen
by the President as aforesaid are received by both of them. Neither will
unreasonably withhold consent to the terms of engagement of the firm chosen.
However, if either the Shareholders or the Purchaser fails to sign Terms, the
firm chosen will be deemed to have been appointed on the Terms (if any) signed
by the other and all the parties to this Agreement will be bound by the terms of
the appointment and able to enforce them as if they had been signed by them. The
party which signs the terms (absent its proven fraud or willful default) will
not be liable to any of the other parties or any other person by reason of or
otherwise in relation to that appointment. Without limiting the signing party's
ability to agree the terms, the parties agree that the terms may (if the party
which signs them deems fit) contain an indemnity in favour of the Expert and cap
on the Expert's liability in terms not materially more onerous than typical
terms agreed by the firm in question for expert determination instructions on
transactions of a similar nature.

 

4.3           The Expert will act on the following basis:

 

 

 

 

4.3.1           as an expert and not as an arbitrator and his written
determination will be final and binding on the parties (save in the event of
fraud or manifest error, in which case the error must be rectified as soon as
practical)

 

4.3.2           the Expert will only be required to decide the matters which
this Agreement provides should be decided by the Expert under this paragraph and
not any additional or separate issues subsequently raised by the parties;

 

4.3.3           the Expert will provide his decision and any calculation,
statement or accounts to be provided by the Expert in writing to the parties on
or before the date falling 20 Business Days after the date of the Expert's
engagement;

 

4.3.4           the Shareholders and the Purchaser may make representations to
the Expert in writing (and each will copy their representations to the other
party); and

 

4.3.5           except as set out in this paragraph 4, the Expert may decide on
the procedure to be followed in reaching his decision.

 

4.4           The parties will each use all reasonable endeavours to co-operate
with the Expert to enable the decision to be reached in the time provided in
this Agreement. They will give, and so far as they are able to do so will
procure that Initio will give, the Expert all facilities, information and access
to their respective premises and personnel, papers, books, accounts and records
as the Expert may require for the purposes of the Expert's decision. If any
party does not comply with any request within any time specified by the Expert,
the Expert may make any assumption for the purposes of giving a decision under
this Agreement, including any decision to costs, as the Expert may decide.

 

4.5           The costs of the Expert will be shared equally by the Purchaser on
the one hand and the Shareholders on the other, unless the Expert decides
otherwise.

 

 

 

 

SCHEDULE 3

 

WORKING CAPITAL CALCUALTION

 

The Working Capital of the Group will be calculated in line with the Accounting
Policies and consistent with UK GAAP as consistently applied by the group.

 

Working Capital is the difference between the total accounting value of Current
Assets and the total accounting value of Current Liabilities.

 

Current Assets means any asset of the Group which can be realised into cash
within a twelve month period

 

Current Liabilities means any liability of the Group which is expected to be
settled within a twelve month period

 

The pro-forma performance of the Group’s Working Capital across 2013 (per
Management Accounts, unaudited) is as follows;





 

   Jan-13   Feb-13   Mar-13   Apr-13   May-13   Jun-13   Jul-13   Aug-13  
Sep-13     Act   Act   Act   Act   Act   Act   Act   Act   Act     GBP   GBP  
GBP   GBP   GBP   GBP   GBP   GBP   GBP  Current Assets                     
                        Billed Receivables   6,158,050    6,044,984  
 6,327,490    6,526,967    6,607,951    6,629,931    6,565,984    6,717,397  
 7,033,647  Unbilled Receviables   120,937    164,789    138,647    149,396  
 152,641    169,059    121,812    150,493    156,529  Other Current Assets 
 449,418    576,321    595,219    626,016    630,398    565,387    554,324  
 579,155    488,087  Balance With Initio   0    0    0    0    0    0    0  
 0    0  Cash   605,405    467,337    690,948    688,944    422,166    788,509  
 540,932    664,039    789,450                                                
Total Current Assets   7,333,810    7,253,430    7,752,303    7,991,323  
 7,813,155    8,152,886    7,783,052    8,111,083    8,467,712              
                                  Current Liabilities                          
                   Creditors & Accruals   (2,719,845)   (2,829,575) 
 (3,009,516)   (2,995,396)   (2,969,937)   (3,181,083)   (3,037,615) 
 (3,059,418)   (2,985,916) Asset-Backed Lending   (4,471,618)   (4,288,357) 
 (4,617,371)   (4,824,030)   (4,662,954)   (4,794,069)   (4,640,405) 
 (4,974,983)   (5,265,763) Balance With Initio   0    0    0    0    0    0  
 0    0    0  Other CL   0    0    0    0    0    0    0    0    0              
                                  Total Current Liabilities   (7,191,463) 
 (7,117,931)   (7,626,887)   (7,819,426)   (7,632,891)   (7,975,152) 
 (7,678,020)   (8,034,401)   (8,251,679)                                      
         Total Working Capital   142,348    135,499    125,416    171,897  
 180,264    177,734    105,032    76,682    216,033 

 



 

 

 

 

SCHEDULE 4

 

MINORITY SHAREHOLDERS

 

Minority
Shareholder's
name and
address  Entity in which
shares are held
and number of
shares held  Total aggregate
consideration to
be received (in
$)   Consideration to
be received in
cash (in $)   Consideration to
be received in
Promissory
Notes (in $)   Consideration to
be received in
Purchaser
Shares (number
of shares) Darren Carroll  Longbridge Recruitment (Sales & Marketing) Limited 
 79,305    31,336    21,346   $26,623 (17,749 shares) Daniel Lewis  Longbridge
Recruitment (Law) Limited   25,749    10,174    6,931   $8,644 (5,763 shares)
Mark Newton  Longbridge Recruitment (Technology Solutions) Limited   2,078  
 2,078    nil   nil Monica Rodrigues-Arias  Longbridge Recruitment (Technical)
Limited   15,661    6,188    4,215   $5,258 (3,613 shares) Michal Wasilewski 
Longbridge Recruitment (Technical) Limited   15,661    6,188    4,215   $5,258
(3,613 shares)

  

 

 

 

SCHEDULE 5

 

PROFIT RIGHTS HOLDERS SHAREHOLDERS (MONROE STAFFING)

 

Minority
Shareholder's
name and
address  Entity in
which rights
are held  Total aggregate
consideration to
be received (in
$)   Consideration to
be received in
cash (in $)   Consideration to
be received in
Promissory
Notes (in $)   Consideration to
be received in
Purchaser
Shares (number
of shares) Matt Briand  Monroe Staffing Services LLC   3,458,962    1,489,766  
 876,293   1,092,903 (728,602 shares) Steve Miller  Monroe Staffing Services
LLC   276,717    109,708    74,319   92,690 (61,793 shares) Steve Thompson 
Monroe Staffing Services LLC   276,717    109,708    74,319   92,690 (61,793
shares) Paul Polito  Monroe Staffing Services LLC   276,717    109,708  
 74,319   92,690 (61,793 shares) Erik Schwarz  Monroe Staffing Services LLC 
 276,717    109,708    74,319   92,690 (61,793 shares)

 

Note:Post Closing Adjustment to be determined

Matt Briand consideration is in addition to Schedule 1

 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement, or
has caused this Agreement to be executed on its behalf by a representative duly
authorized, as an instrument under seal, all as of the date first above set
forth.

 

  PURCHASER:       Staffing 360 Solutions, Inc.       By:       Name: Alfonso J.
Cervantes     Title: President       SHAREHOLDERS:           Brendan Flood      
    Matthew Briand           Simon Lythgoe           Kate Hughes          
Sukong Pang           Masahiro Nishimura    



 

 

